Citation Nr: 1302789	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  10-08 207A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to an increased rating for right wrist fusion residuals, currently evaluated as 30 percent disabling.

4.  Entitlement to an increased rating for non-united fracture of the right medial malleolus, currently evaluated as 20 percent disabling.

5.  Entitlement to an increased rating for right carpal tunnel syndrome, currently evaluated as 10 percent disabling.

6.  Entitlement to an evaluation in excess of 10 percent for right wrist and right ankle surgical scars.

7.  Entitlement to a total rating based on unemployability due to service-connected disability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to July 1992.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a February 2008 rating decision of the VA Regional Office in Atlanta, Georgia that denied increased ratings for the service-connected right wrist fusion residuals, nonunited fracture of the right medial malleolus, and right carpal tunnel syndrome.  Service connection for right wrist and right ankle surgical scars was granted and was evaluated as 10 percent disabling, effective from September 25, 2007.  The Veteran appeals for a higher initial rating.  

By an October 2009 rating decision of the VA RO in Columbia, South Carolina, service connection was denied for hypertension and a back disorder from which the Veteran also filed a timely appeal.

The Veteran was afforded a videoconference hearing at the RO in April 2012 before the undersigned Veterans Law Judge sitting at Washington, DC.  The transcript is of record.

Following review of the record, the issues of entitlement to service connection for a back disorder and a total rating based on unemployability due to service-connected disability are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  Hypertension was not manifested during service or within one year of separation from service or for many years after discharge from active duty. 

2.  Manifestations of right wrist fusion residuals include an inadequate position of less than 10 degrees of dorsiflexion.  

3.  The Veteran is in receipt of the maximum schedular rating for non-united fracture of the right medial malleolus and the right ankle is not in ankylosis.

4.  Right carpal tunnel syndrome is manifested by complaints of pain, parethesias, tingling, and numbness consistent with no more than mild incomplete paralysis of the medial nerve.  

5.  Right wrist and right ankle surgical scars are manifested by no more than tenderness with complaints of pain on palpation.


CONLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service and may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).

2.  The criteria for an evaluation of 40 percent for right wrist fusion residuals are met. 38 U.S.C.A. §§ 1155, 5103A, 5107(a) (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5214 (2012). 

3.  The criteria for an evaluation in excess of 20 percent for non-united fracture of the right medial malleolus are not met. 38 U.S.C.A. §§ 1155, 5103A, 5107(a) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code  5271 (2012).

4.  The criteria for an initial rating in excess of 10 percent for right carpal tunnel syndrome are not met. 38 U.S.C.A. §§ 1155, 5103A, 5107(a) (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.124a, Diagnostic Code 8515 (2012).

5.  The criteria for an initial rating in excess of 10 percent for right wrist and right ankle surgical scars are not met. 38 U.S.C.A. §§ 1155, 5103A, 5107(a) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102; 4.118, Diagnostic Code 7804 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for hypertension

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2012).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (2012).

Service connection for certain diseases, such as hypertension, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2012).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R.  § 3.307(a) (2012).

The Veteran asserts that he has hypertension of service onset for which service connection is warranted.  He presented testimony on personal hearing in April 2012 to the effect that he had a problem with hypertension in service and was seen for this at VA within one year of discharge from active duty.

The Veteran's service treatment records reflect that after undergoing surgery on his right wrist in February 1990, an anesthesia note indicated that his blood pressure went from 130/80 to 160/100.  No assessment of high blood pressure or hypertension was recorded on that occasion.  No other elevated blood pressure readings were noted during service.  A service discharge examination report is not of record.  The Veteran was afforded an examination for VA compensation and pension purposes in August 1992 where a blood pressure of 126/88 was obtained.  Following VA examination, no diagnosis pertaining to hypertension was rendered.  

VA outpatient clinical records dating from 1992 are of record and do not reflect symptoms or treatment for hypertension.  In August 1994, a blood pressure reading of 130/94 was recorded.  Borderline elevated blood pressure was noted in March 2000 with blood pressure readings of 142/88 and 136/88.  In March 2002, the Veteran was shown to have a blood pressure reading of 157/104 that subsequently dropped to 160/100 after 10 minutes.  A diagnosis of hypertension was recorded.  It was noted that a blood pressure check would be repeated the following week.  

In April 2002, a blood pressure reading of 126/86 was shown.  A pertinent assessment of borderline blood pressure elevation was noted.  The Veteran was prescribed hydrochlorothiazide in April 2003 for high blood pressure.  Subsequent VA clinical records reflect that the appellant received continuing treatment for hypertension.

A claim of entitlement to service connection for hypertension was received in May 2009.

In this instance, the Board points out that an elevated blood pressure was recorded after surgery in 1990, but there is no indication in the service treatment records that this developed into a chronic disorder.  See 38 C.F.R. § 3.303.  The Veteran received treatment for a number of complaints and conditions in service and after discharge from active and no further elevated blood pressure readings were shown, to include on post service VA examination in 1992.  

The record first reflects a diagnosis of hypertension in 2002.  This is 10 years after the appellant's discharge from active duty.  As such, the Board concludes that service connection is not warranted for hypertension on a direct or a presumptive basis. See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131;38 C.F.R. §§ 3.303, 3.304, 3.307, -3.309 (2012)

The Veteran asserts that hypertension is of service onset.  However, review of the extensive post service record reflects that after the diagnosis of hypertension in 2002, there is no competent evidence in the record that links it to service except for the Veteran's statements and testimony to this effect.  In considering the lay and medical history, the Board recognizes that the appellant is competent to state what he experiences through the senses. See Layno v. Brown, 6 Vet.App. 465 (1994).  Moreover, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition could exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Similarly, the U.S. Court of Appeals for Veterans Claims has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation. Barr v. Nicholson, 21 Vet.App. 303 (2007). 

In the instant case, however, when the Veteran developed hypertension is not susceptible of lay observation.  The onset of hypertension is primarily a clinical diagnostic event that is beyond a layperson's competence. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The record reflects that the Veteran did not receive a diagnosis or treatment for high blood pressure during active duty.  Thus, his statements endorsing this condition in service may not be accepted as competent evidence.  In this regard, the Board also points out that the Veteran did not claim hypertension when he initially filed claims of service connection for other disabilities in 1992 and thereafter.  Therefore, although the appellant may now attribute hypertension to service, he does not have the requisite clinical training to provide a competent or probative opinion as to the onset of the claimed disability. Id.  

In summary, the Board finds that the record lacks competent evidence linking hypertension to active service.  Furthermore, there were no abnormal findings regarding the cardiovascular system on post service VA examination in 1992.  The initial identification of high blood pressure was a decade after separation from service.  Additionally, there is no clinical evidence linking hypertension to service.  In view of such, the preponderance of the evidence is against the claim of entitlement to service connection for hypertension and there is no doubt to be resolved in the Veteran's favor. See 38 U.S.C.A. §  5107(b), Gilbert v. Derwinski, 1 Vet.App. 49, 54-56 (1990). 

Increased Ratings - General

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4 (2012).  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life and is based, as far as practicable, on average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 (2012). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40 (2012).  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 38 U.S.C.A. § 4.45 (2012).  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2012). 

The Veteran's entire history is to be considered when making a disability evaluation. See generally 38 C.F.R. § 4.1 (2012); Schafrath v. Derwinski, 1 Vet.App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is or primary concern. See Francisco v. Brown, 7 Vet.App. 55, 58 (1994).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2012).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 3.102 (2012).
Increased rating right wrist fusion residuals.

Historically, service connection for right wrist fusion residuals was granted by RO rating decision in August 1992.  The Veteran has been assigned a 30 percent disability evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5214 since that time which provides that a 30 percent rating is warranted for ankylosis of the major wrist in 20 degrees to 30 degrees dorsiflexion.  A 40 percent rating is assigned when the major wrist is in any other position except favorable.  A maximum 50 percent rating is warranted for unfavorable ankylosis of the major wrist in any degree of palmar flexion, or with ulnar or radial deviation.  Extremely unfavorable ankylosis will be rated as loss of use of hands under Diagnostic Code 5125. Id. 

It is noted that for VA purposes, "loss of use of a hand" is defined as no effective function remaining other than that that would be equally well served by an amputation stump at the site of election below the elbow with use of a suitable prosthetic appliance.  The determination is made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, could be accomplished equally well by an amputation stump with prosthesis. 38 C.F.R. §§ 3.350(a)(2)(i), 4.63 (2012).

The Veteran was afforded a VA examination of the right wrist in January 2008.  A history was reported of right wrist injury while turning a wheel in 1988 followed by partial fusion in 1990 and full fusion in 1991.  It was noted that the right was the dominant hand.  The appellant related that since then, he had had constant swelling, aching and sharp pain with redness of the hand.  He stated that symptoms affected his work, that he could not lift heavy weights and had limited range of motion.  Complaints included lack of right hand strength, and stiffness, etc., for which he took over-the-counter medication.  Examination of the right wrist disclosed edema, weakness, heat and guarding of movement.  No effusion, tenderness, redness and subluxation, diffuse tenderness and swelling with ankylosis were observed.  There was wrist joint ankylosis at 10 degrees of palmar flexion and 10 degrees of radial deviation that were noted to be a favorable position.  Range of motion was not performed because the right wrist was ankylosed.  Following examination, pertinent diagnoses of right wrist fusion in a neutral position, osteoarthritis and residual scar were rendered.  

A VA examination was conducted in June 2009 whereupon the Veteran complained of decreased use of the right hand and constant, moderate, and severe pain.  An X-ray of the right hand and wrist was interpreted as showing fusion at the distal radius and carpals that was complete.  The examiner noted that there was decreased writing legibility, grasping, pushing and pulling.  On examination for peripheral nerve purposes on that same date, it was noted that the Veteran had practically zero flexion, extension, and lateral deviation of the right wrist because of right wrist fusion.

VA outpatient records reflect that the appellant received periodic and continuing treatment for right wrist complaints, including pain.  He was fitted for and issued a cock-up splint in this regard in January 2009.  

The appellant's right wrist was most recently evaluated for compensation and pension purposes in September 2010.  Pertinent clinical history was reported.  Complaints previously voiced were substantially reiterated.  On physical examination, there was zero range of motion with no extension, flexion, ulnar deviation or radial deviation.  The appellant was noted to have a solid fusion mass of the radius to the capitate.  The examiner stated that the position of the wrist was inadequate and in less than 10 degrees of dorsiflexion.  It was reported that the wrist was in slightly less than the most ideal condition which would have been in 20 to 30 degrees of dorsiflexion.  The wrist was noted to be in neutral ulnar and radial deviation.  It was commented that overall, the position was functional and that the appellant tolerated it well given the limited complaints he had on that occasion.  

In this case, the Veteran has undergone full fusion of the right dominant wrist.  Over the course of the appeal, it has been reported that he has zero range of motion and ankylosis is present.  There is clear evidence of pain, reports of stiffness and swelling, and weakness, as well as diminished grasp, strength, and dexterity affecting the right hand.  The Board accepts that there is a substantial degree of functional impairment overall.  On most recent VA examination in 2010, the examiner stated that position of the wrist was inadequate and in less than 10 degrees of dorsiflexion.  

The Board considers this finding to more nearly reflect the criteria for ankylosis in a position other than favorable or unfavorable for which a higher rating may be conceded.  The Board thus resolves the benefit of the doubt in favor of the Veteran by finding that the clinical evidence more nearly approximates the criteria for a 40 percent disability rating for right wrist fusion residuals  under 38 C.F.R. § 4.71a, Diagnostic Code 5214..

However, under the rating criteria set forth in Diagnostic Code 5214, the Veteran does not meet the criteria for a higher rating of 50 percent because it has not been noted that he unfavorable ankylosis.  It has not been reported that the right wrist had ulnar or radial deviation.  In addition, the Board finds that the 40 percent rating contemplates functional loss due to pain, weakness, and fatigability that are demonstrated by the Veteran.  There is no question that he has a serious right wrist disorder that causes functional impairment that negatively impacts his industrial abilities as well as his activities of daily living.  However, for that level of severity, he had been granted a 40 percent rating that contemplates a serious level of functional impairment. 

The Board also finds that there is no other potentially applicable diagnostic code pursuant to which a rating in excess of the currently assigned 40 percent could be assigned for the Veteran's service-connected right wrist disorder.  The Board thus concludes that a 40 percent rating is the most appropriate disability evaluation for the service-connected right wrist at this time.

Increased rating non-united right medial malleolus fracture residuals.

Historically, service connection for fracture of the right medial malleolus was granted by RO rating decision in August 1992.  The Veteran has been in receipt of a 20 percent disability evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5271 since December 2005 which provides that marked limitation of motion warrants a 20 percent disability rating. Id.  Under Diagnostic Code 5271, 20 percent is the maximum schedular award. 

Also potentially applicable is Diagnostic Code 38 C.F.R. § 4.71a, DC 5270 (2012) which provides for a 30 percent rating for ankylosis in plantar flexion between 30 degrees and 40 degrees or in dorsiflexion between 0 degrees and 10 degrees.  A 40 percent rating is warranted for ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, and inversion or eversion deformity. Id.  Ankylosis is immobility and consolidation of a joint due to disease, injury, surgical procedure. Shipwash v. Brown, 8 Vet.App. 218, 221 (1995). 

In this case, the Veteran has been assigned the maximum rating of 20 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5271 for the service-connected right ankle.  In order to be entitled to a higher rating, the evidence must demonstrate that there is ankylosis of the ankle. 38 C.F.R. § 4.71a.  

Review of VA outpatient records during the relevant appeal period reflects that the Veteran has periodically complained of right ankle pain and was prescribed a stabilizing brace to assist in ambulation.  On VA examinations in January 2008 and June 2009, he complained of symptoms that included weakness, giving way, constant pain, decreased range of motion and weightbearing ability, and increased swelling and pain.  Findings on VA examination in 2008 included edema, weakness, heat, and guarding on movement with dorsiflexion of 20 degrees and plantar flexion of 45 degrees.  The examiner noted that joint function was additionally limited by pain, weakness, lack of endurance and incoordination after repetitive use with pain as the major functional impact.  In 2009, the Veteran denied locking or instability but related that he had flare-ups of severe pain everyday that usually lasted all day.  It was noted that he was currently unemployed but that the ankle did not have an impact on activities of daily living.  It was reported that the appellant had dorsiflexion with pain from zero to 10 degrees and plantar flexion from zero to 20 degrees with pain.  Range of motion was not additionally limited following repetitive use.  The right ankle was negative for talar tilt test and for drawer instability.  The Veteran reported right ankle instability in September 2010.  He related that the right ankle did not affect his usual job or activities of daily living.  It was noted that he had flare-ups of pain and used an ankle brace.  The right ankle demonstrated dorsiflexion from zero to 15 degrees, plantar flexion from zero to 45 degrees, inversion from zero to 30 degrees and eversion from zero to 10 degrees.  It was reported that he had no pain throughout ranges of motion.  A diagnosis of right ankle degenerative joint disease was rendered.  The examiner stated that the Veteran had no ankylosis, malunion or nonunion.  It was added that there was actually no evidence of any prior fracture, at least based on the images and history obtained at that time, providing evidence against this claim.  

The evidence thus discloses that the Veteran's right ankle is not in ankylosis.  The Board has considered the DeLuca, supra, criteria including a VA examiner's statement that right ankle joint function was additionally limited by pain, weakness, lack of endurance, and incoordination.  The Board has also considered the Veteran's complaints of weakness, giving way, constant pain, decreased range of motion and weightbearing ability, as well as swelling.  However, even with consideration of such factors, the Board cannot find that the Veteran's symptoms more closely approximate the criteria for ankylosis.  Moreover, it was specifically determined on most recent VA examination in September 2010 that he did not have ankylosis, nor is a showing of ankylosis demonstrated throughout the appeal period.  

For the above reasons, entitlement to a disability rating in excess of 20 percent for service connected right ankle disability is denied.  The evidence is not so evenly balanced to allow application of the benefit-of- the-doubt rule. Gilbert v. Derwinski, 1 Vet.App. 49 (1990); 38 U.S.C.A. § 5107(b) (2002); 38 C.F.R. § 3.102 (2012).

Higher initial rating for right carpal tunnel syndrome

Service connection was granted for right carpal tunnel syndrome by rating action dated in August 2001.  A 10 percent disability rating was assigned under 38 C.F.R. § 4.124a, Diagnostic Code 8515 for paralysis of the median nerve for the major extremity.  Diagnostic Code 8515 provides for a 10 percent rating when there is mild incomplete paralysis of the major extremity.  A 30 percent rating is assigned for moderate incomplete paralysis.  A maximum schedular evaluation of 70 percent is warranted for the major hand when there is complete paralysis of the median nerve with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand), pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, inability to make a fist, index and middle fingers remain extended, inability to flex the distal phalanx of the thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; and pain with trophic disturbances.

The Veteran underwent a VA examination in January 2008.  He had complaints of numbness and tingling, and weakness of the thumb and index finger.  It was noted that such symptoms were especially noticeable when using this hands with cutting and yard tools.  He reported intermittent attacks of pain of up to 1200 times a year that lasted up to three hours per event.  The appellant related that he was unable to perform daily tasks during flare-ups because he was unable to grip or hold anything.  Examination of the right median nerve was positive for sensory dysfunction as demonstrated by a decrease to light tough at the right palm.  There was no motor dysfunction.  The Tinel's sign was present.  Phalen sign was negative.  Following examination, a pertinent diagnosis of right carpal tunnel syndrome associated with residuals of right wrist fusion in a neutral position, status post surgical release with residual scar was rendered.  

On VA peripheral nerves examination in 2009, the examiner related that the distribution of the Veteran's complaints was not entirely in a peripheral nerve distribution but more closely approximated the distribution of the sensory branch of the radial nerve.  Examination of the right hand demonstrated no muscle atrophy.  There was no weakness.  It noted that there was limitation of motion of the wrist in all direction because of the fusion.  The Veteran was able to perceive monofilament light touch in all areas of the hand but stated that it was less well perceived in the right than on the left.  Following examination, the examiner stated that there was no clear clinical evidence of a nerve injury, particularly a carpal tunnel syndrome.  It was noted that he would be scheduled for a diagnostic nerve conduction velocity test. 

The Veteran was afforded a VA neurological evaluation in September 2010.  It was noted that he still complained of pain, parethesias, tingling, and numbness of fingers 1-4 of the right hand.  He stated that the problem awakened him at night.  The Veteran related that driving make the situation worse.  It was reported that a recent nerve conduction velocity performed in July 2009 revealed a normal right median nerve.  

On examination for right carpal tunnel syndrome, it was noted that the Veteran had practically zero flexion, extension, and lateral deviation of the right wrist because of right wrist fusion.  It was reported that parethesias and numbness were felt in fingers 3-4 of the right hand but not in the dorsal surface.  Grip strength was weak in the right hand but there were normal thenar and hypothenar muscles.  There was no muscle atrophy.  Compression of the right medial nerve at the wrist elicited some symptoms in fingers 2-3.  The examiner noted that "Interestingly enough the patient points to an area of pain and this is the crossing of the sensory branch of the right radial nerve at the crossing of the nerve over the extensor tendon of the right forearm."  Nerve conduction velocity was ordered to test for motor and sensory branches of the right radial nerve.  

In an addendum dated in January 2011, the examiner stated that there was no clinical or electrodiagnostic evidence of carpal tunnel syndrome and no clinical or neurodiagnostic evidence of any other kind of neuropathy of the right upper extremity, providing evidence against this claim. 

After a careful review of the evidence, the Board finds that the evidence does not reflect overall disability that more closely approximates moderate incomplete paralysis of the median nerve to warrant more than a 10 percent disability rating for right carpal tunnel syndrome. See 38 C.F.R. § 4.7.  The Veteran complains of symptoms that include pain, parethesias, tingling, and numbness affecting the right hand and fingers.  Right grip strength and dexterity are shown to be diminished.  However, although right carpal tunnel syndrome was diagnosed on VA examination in 2008, electrodiagnostic studies obtained in 2009 and 2010 do not confirm this disability.  Most recently in January 2011, the VA examiner stated that there was no clinical or electrodiagnostic evidence of carpal tunnel syndrome and no clinical or neurodiagnostic evidence of any other kind or neuropathy of the right upper extremity.  This is negative evidence against the claim and does not provide a basis for a higher disability rating.  In view of such, the Board finds that any neurological symptoms affecting the hand are consistent with no more than mild incomplete paralysis and that no more than a 10 percent disability rating is warranted.

For these reasons, entitlement to an evaluation in excess of 10 percent for right carpal tunnel syndrome is denied.  The evidence is not so evenly balanced to allow application of the benefit-of- the-doubt rule. Gilbert v. Derwinski, 1 Vet.App. 49 (1990); 38 U.S.C.A. § 5107(b) (2002); 38 C.F.R. § 3.102 (2012).

Higher initial rating for right wrist and right ankle surgical scars.

Service connection for scars of the right wrist and right ankle as residuals of surgery was granted by rating action dated in February 2008.  A 10 percent disability rating was established under 38 C.F.R. § 4.118, Diagnostic Code 7804, effective from September 25, 2007.  The Veteran appeals the initial disability evaluation.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection must consider the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found). See Fenderson v. West, 12 Vet.App. at 126; see also Hart v. Mansfield, 21 Vet.App. 505 (2007).

The criteria used to evaluate disabilities involving the skin were revised during the course of the appeal.  In VAOPGCPREC 3-2000 (April 2003), VA General held that when a provision of the VA rating schedule is amended while a claim for an increased rating under that provision is pending, a determination as to whether the intervening change is more favorable to the Veteran should be made.  If the amendment is more favorable, that provision should be applied to rate the disability for periods from and after the effective date of the regulatory change; and the prior regulation should be applied to rate the Veteran's disability for periods preceding the effective date of the regulatory change.  The effective date of a liberalizing law or VA issue is no earlier than the effective date of the change. 38 U.S.C.A. § 5110 (West 2002 & Supp. 2012). 

Effective August 30, 2002, 38 C.F.R. § 4.118, Diagnostic Code 7804 applied to scars that were superficial and painful on examination.  A single 10 percent rating was available.  Note (1) provided that a superficial scar was one not associated with underlying soft tissue damage. Id.

Under the version of that Code in effect since October 23, 2008, a 10 percent rating is warranted for one or two scars that are unstable or painful.  A 20 percent rating is contemplated by three or four scars that are unstable or painful, and a 30 percent rating is indicated for five or more scars that are unstable or painful.  Note (1) of this code states that an unstable scar is one where, for any reason, there is frequent loss of covering skin over the scar.

The maximum rating provided for under Diagnostic Code 7804 is 10 percent.  However, the Veteran may be entitled to a rating in excess of 10 percent under 38 C.F.R. § 4.118, Diagnosis Code 7901 (2012).  Under Diagnosis Code 7801, (scars other than scars of the head, face, or neck, that are deep or cause limited motion), a 20 percent evaluation is warranted for an area or areas exceeding 12 square inches (77 square centimeters). Id.  

The Veteran underwent VA examination in January 2008 and was observed to have a level scar at the dorsal right wrist measuring about five centimeters by 0.3 centimeter.  It was reported that there was tenderness, disfigurement, hypopigmentation of less than six square inches and abnormal texture of less than six square inches.  There was no ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation and hyperpigmentation.  There was a scar located on the volar right wrist and palm, status post carpal tunnel release, which was level and measured seven centimeters by 0.2 centimeter with tenderness, hyperpigmentation of less than six square inches and abnormal texture of less than six square inches.  There was no disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation of hypopigmentation.  A scar on the right ankle, status post surgical repair of the medial ankle, was six centimeters by 0.3 centimeter with hyperpigmentation of less than six square inches and abnormal texture of less than six square inches.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, keloid formation, hypopigmentation, inflammation or edema, providing evidence against this claim.   

The Veteran was afforded a VA examination in September 2010.  It was noted that the right wrist was fused in 1990 and that he had a sharp pain in the distal aspect of the incision.  He stated that the scar was painful.  The appellant related that the right ankle scar has an aching type pain and that it was painful.  It was reported that there was no frequent ulceration of breakdown of either scar.  On physical examination, the scar on the dorsum of the right wrist was tender at the distal aspect and had a positive Tinel's sign.  The scar of the medial aspect of the right ankle was not tender.  There was no adherence, instability or ulceration, elevation or depression of tissue, superficial deep tissue loss, inflammation, edema, or keloid formation of either scar.  The scars had smooth texture with normal color.  There was no induration or inflexibility or limitation of motion or flexion of either scar.  Following examination, the diagnoses were scar or the dorsal right wrist with neuroma and scar of the medial right ankle, status post surgery.  

The Board finds the Veteran right wrist and right ankle scares are no than 10 percent disabling under the prior and revised criteria of 7804 that contemplate scarring that either is superficial and painful on examination, or is unstable or painful. 38 C.F.R. § 4.118, Diagnostic Code 7804.  

In order to warrant a 20 percent evaluation the evidence must show that there are three or four scars that are unstable or painful which is not demonstrated in this case.

The Board has also considered whether a higher rating is warranted under any other scar code.  All versions of Diagnostic Code 7800 pertinent to this claim require involvement of the head, face, or neck, which is not at issue here.  All versions of Diagnostic Code 7801 require involvement of at least 12 square inches (77 sq. cm), which is not the case here.  Prior versions of Diagnostic Code 7803, like Diagnostic Code 7804, provide a maximum 10 percent rating.  Moreover, the version in effect since August 30, 2002 and prior to October 23, 2008 applies to scars that are unstable, which is not the case here.  The version in effect prior to August 30, 2002 applies to scars that are poorly nourished with repeated ulceration which is not the case here.  The Veteran is currently assigned the maximum rating provided under Diagnostic Code 7804 for superficial, tender scars.  A rating in excess of 10 percent is not warranted under Diagnostic Code 7801 because the scars do not cover an area exceeding 12 square inches. 38 C.F.R. § 4.118.

Under the circumstances, the preponderance of the evidence is against the claim for a higher disability rating for right wrist and right ankle scars.  The current degree of disability associated with the service-connected scarring has been no more than 10 percent disabling since the grant of service connection.  Accordingly, no more than a uniform rating of 10 percent is warranted over the course of the appeal. See Fenderson; Hart, supra.. 

For foregoing reasons, entitlement to an initial disability rating in excess of 10 percent for scars of the right wrist and right ankle is denied.  The evidence in this regard is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule. Gilbert v. Derwinski, 1 Vet.App. 49 (1990); 38 U.S.C.A. § 5107(b) (2002); 38 C.F.R. § 3.102 (2012).

Extraschedular Consideration

Finally, the Board has also considered whether higher ratings for the right wrist, right ankle, right carpal tunnel syndrome and scars of the right wrist and ankle are warranted on an extraschedular basis.  The potential application of 38 C.F.R. § 3.321(b)(1) (2012) has been considered.  However, the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  The objective evidence does not demonstrate that the appellant's service-connected disabilities markedly interfere with employment beyond that contemplated by the rating schedule as indicated on VA examinations noting that the disabilities have no extreme or untoward effects on his occupation or activities of daily living.  The record reflects that the Veteran has not been consistently employed but this is not shown to be significantly due to service-connected disability.  There no evidence showing that he has been frequently hospitalized due to symptoms associated with service-connected disabilities.  The evidence shows that the relative manifestations and the effects of the disabilities have been fully considered and are contemplated by the rating schedule.  The Board finds that the ratings assigned are precisely those contemplated for each disability. See Thun v. Peake, 22 Vet.App. 111 (2008).  The Board thus concludes that the Veteran has not demonstrated such a degree of disability that renders the application of the regular rating schedule standards impractical.  In the absence of such factors, the criteria for referral for an extraschedular rating pursuant to § 3.321(b) (1) are not met. See Bagwell v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 218 227 (1995).  

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and to assist claimants in substantiating claims for VA benefits. 38 U.S.C.A. §§ 38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information for a disability rating and an effective date for the award of benefits. Id at 486

Here, adequate notice was sent to the appellant by letters dated in December 2007, June 2009, September 2009, January 2011 prior to the initial unfavorable decisions on the claims under consideration that informed him of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence.  Notification that included information pertaining to a disability rating and an effective date for the award has also been sent to the appellant.  For these reasons, the Board may proceed to decide the claims currently being considered.

The Board finds that all necessary development has been accomplished to the extent possible and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Extensive VA clinical records have been associated with the record and reviewed.  Private records and Social Security information have also been received and considered.  The Veteran has been afforded VA examinations over the course of the appeal that are determined to be adequate for adjudication purposes.  His statements in the record and the whole of the evidence have been carefully considered.

The record does not otherwise indicate any additional evidence that is necessary for a fair adjudication of the claims that has not been obtained.  The Board is satisfied that VA has complied with the duty-to-assist-requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As such, the issues of entitlement to service connection for hypertension and higher ratings for right wrist fusion residuals, fracture residuals of the right medial malleolus, right carpal tunnel syndrome, and right wrist and right ankle surgical scars are ready to be considered on the merits.

ORDER

Service connection for hypertension is denied.  

An increased rating for right wrist fusion residuals is granted subject to controlling regulations governing the payment of monetary awards.

An increased rating for non-united fracture of the right medial malleolus is denied.

An increased rating for right carpal tunnel syndrome is denied.

An initial evaluation in excess of 10 percent for or right wrist and right ankle surgical scars is denied.


REMAND

The Veteran asserts that he has a back disorder that is related to service-connected right ankle disability.  It is maintained that service connection for his back on a secondary basis is warranted.  A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310 (2012).  The Court of Appeals for Veterans Claims (Court) has held that the term "disability" as used in 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.310(a) should refer to "any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service- connected condition." Allen v. Brown; 7 Vet.App. 439, 448 (1995) (en banc) (additional disability resulting from aggravation of a nonservice- connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).

Review of the record discloses that the appellant was afforded a VA compensation examination in this regard in July 2010.  Following examination, the VA physician's assistant stated that "In my opinion, it is less likely than not that the Veteran's present severe back problems can be attributed to his chronic ankle sprain.  The ankle is the only body part that might be able to effect[sic] the Veteran's back adversely over the years."  She added that "The ankle injury is now remote in time as well and the Veteran's gait pattern was relatively normal at the time of this examination."  

The Board observes however, that the examiner did not provide an assessment as to whether a back disorder was made chronically worse or aggravated by service-connected right ankle disability as required pursuant to Allen.  The Board finds that the July 2010 examination report is inadequate and must be remanded for an addendum or supplementary opinion.  

Additionally, a higher rating has been granted for service-connected right wrist disability.  As such, the claim is also remanded for the RO for re-rating purposes relative to the issue of a total rating based on unemployability due to service-connected disability.

Accordingly, the case is REMANDED for the following actions:

1.  Refer the claims folder to the same VA examiner (or another one if that one is not available) who examined the Veteran in July 2010 for a supplementary opinion.  [The Veteran may also be scheduled for another VA examination if this is deemed indicated.]

The examiner should specifically state whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent): 

Is made chronically worse (aggravated) by the service-connected ankle instability. 

The examination report must include a rationale for all opinions and conclusions reached. 



2.  The RO should ensure that the medical report requested above complies with this remand and its instructions.  If the report is insufficient, or if any requested action is not taken or is deficient, it should be returned for correction. See Stegall v. West, 11 Vet.App. 268, 271 (1998).

3.  After taking any further development deemed appropriate, re-adjudicate the remaining issues on appeal, including entitlement to a total rating based on unemployability due to service-connected disability.  If a benefit is not granted, provide a supplemental statement of the case to the Veteran and his representative before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans Appeals

Department of Veterans Affairs


